COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-002-CR

THE STATE OF TEXAS                                                        STATE

                                        V.

SHERAN LOGAN                                                           APPELLEE

                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                     ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      We have considered the “State’s Motion Requesting Withdrawal Of

Notice Of Appeal.”     The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See id.; Tex. R. App. P. 43.2(f).

      It is further ordered that the State shall pay all costs of this appeal, for

which let execution issue.     See Tex. Code Crim. Proc. Ann. art. 44.01(f)

(Vernon Supp. 2004—05).

                                                  PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.


      1
          … See Tex. R. App. P. 47.4.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 5, 2009